Citation Nr: 0012137	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  95-26 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for headaches claimed as 
due to head injury.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1969 and from September 1973 to September 1993.  

By a decision of May 1970, the RO denied the veteran's 
original claim of service connection for the claimed 
residuals of a head injury.  The veteran was informed of the 
denial and advised of his appellate rights, but did not 
appeal.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the RO.  

In an April 1997 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim of 
service connection of residuals of a head injury and remanded 
the case for additional development and a de novo review of 
the record by the RO.  



FINDING OF FACT

The veteran is shown as likely as not to suffer from current 
disability manifested by post-concussive migraine headaches 
as the result of his head injury in service.  





CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
post-concussive migraine headaches are due to an injury which 
was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991). That an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran contends that he suffers from headaches as the 
result of a head injury incurred during his military service.  

A careful review of the service medical records shows that, 
in November 1966, the veteran struck his head on the ground 
during a parachute landing.  He was observed for a head 
injury, but no disease was found.  He sustained a superficial 
laceration to the posterior skull.  The service medical 
records do not show any complaints, findings or diagnoses of 
headaches due to the head injury during service.  The March 
1993 retirement examination report noted a history of a 
concussion with no residual deficit.  

On VA examination in April 1970, the veteran reported that he 
received a cut on the back of the head on a parachute landing 
in November 1966.  He indicated that he was detained on 
observation as a head injury was found.  He reported that he 
sustained a small laceration of the posterior scalp, that 
healed.  He reported that he had no aftereffects, no 
headaches, dizziness, blackouts or other neurological 
symptoms.  The examiner noted that there were no neurological 
symptoms and neurological examination was normal.  

On VA examination in January 1994, the veteran reported that, 
during service, he had suffered a concussion on a parachute 
jump.  He indicated that he awoke on the field and was 
probably only unconscious momentarily.  He reported that he 
spent the weekend in the hospital and was returned to duty.  
He indicated that, following that injury, he got more 
headaches and this problem had persisted until the present 
time.  The diagnosis was that of post concussive headaches.  
The examiner added that the neurologic examination was 
normal.  It was indicated that the headaches were consistent 
with functional headaches and the severe ones seemed to be 
migrainous.  It was opined that it was certainly possible for 
that type of headache to develop after a cerebral concussion 
as appeared to have happened in this case.  

The same VA examiner conducted another examination in April 
1998.  The history of the head injury in service and the 
reported postservice headaches were again noted.  The veteran 
reported that, prior to the head injury, he was not bothered 
by headaches.  The impression was that of post-concussive 
headaches.  The examiner concluded that the veteran's 
headaches were consistent with post-concussive cause.  

In November 1999, another VA examiner indicated that he 
conducted a thorough review of the veteran's service medical 
records.  The reported head injury in service was noted.  The 
examiner indicated that the record showed that the veteran 
reported persistent headaches after he returned to duty and 
did not suffer from headaches prior to that incident.  The 
examiner concurred with the opinion contained in the April 
1998 examination report that the veteran suffered from post-
concussive migraines.  It was opined that the headaches were 
at least as likely as not to be related to the head trauma 
experienced in November 1966.  

The Board finds that the evidence is in relative equipoise 
with respect to the veteran's claim of service connection for 
the residuals of a head injury, to include headaches.  By 
extending the benefit of the doubt to the veteran in this 
matter, the Board concludes that service connection is 
warranted.  

The service medical records confirm that the veteran suffered 
a head injury during service.  Although the service medical 
records do not reflect treatment for headaches following that 
injury, the veteran has reported having had headaches 
following that injury.  

Further, the VA examinations conducted in January 1994, and 
April 1998, along with the November 1999 report prepared 
following review of the record, confirmed a diagnosis of 
post-concussive migraine headaches.  Most recently, a VA 
examiner specifically indicated that the service medical 
records had been reviewed and concluded that post concussive 
headaches were at least as likely as not related to the head 
trauma shown in service.  

Thus, service connection for the currently demonstrated 
disability manifested by post-concussive migraine headaches 
as the residuals of the head injury is warranted.  



ORDER

Service connection for post-concussive migraine headaches is 
granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

